Citation Nr: 1416966	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-11 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a left shoulder disability has been submitted and, if so, whether entitlement to service connection is warranted.

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a right shoulder disability has been submitted and, if so, whether entitlement to service connection is warranted.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for ulcers.

5.  Entitlement to a compensable rating for scar, left elbow, residual of ulnar nerve transposition surgery.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran testified at a videoconference hearing before the undersigned in November 2011.  A transcript of the proceeding has been associated with the Veteran's claims file.

Initially, the Board notes that the December 2009 rating decision increased the Veteran's disability rating for scar, left elbow, residual of ulnar nerve transposition surgery from noncompensable to 10 percent, effective from April 29, 2009.  The Veteran did not file a timely notice of disagreement as to this decision.  The Veteran, however, brought a new claim for increased rating in May 2010.  In an August 2010 rating decision, the RO reduced the disability evaluation for the Veteran's left elbow scar to noncompensable, effective May 25, 2010.  The Board observes in passing that, with respect to the reduction in the August 2010 rating decision, as the Veteran's overall combined rating remained unchanged there was no requirement to provide prior notice of the reduction.  See 38 C.F.R. § 3.105(e) (2013).  As such, the Board will adjudicate the claim solely as an increased rating claim, rather than both a claim for increased rating and a propriety of reduction claim.

As to the Veteran's right and left shoulder claims, the December 2009 rating decision and subsequent determinations declined reopening the claims finding no new and material evidence had been submitted.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The issues of entitlement to service connection for right shoulder, left shoulder, GERD, and ulcer disabilities, as well as a compensable rating for left elbow scar, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to TDIU was requested.

2.  An unappealed October 2007 rating decision denied entitlement to service connection for left shoulder pain, finding that there was no evidence of a current left shoulder disability.      

3.  Evidence received since the October 2007 rating decision raises a reasonable possibility of substantiating the Veteran's left shoulder disability claim.

4.  An unappealed October 2007 rating decision denied entitlement to service connection for right shoulder pain with history of strain, finding that there was no evidence of a current right shoulder disability.

5.  Evidence received since the October 2007 rating decision raises a reasonable possibility of substantiating the Veteran's right shoulder disability claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

2.  The October 2007 rating decision that denied entitlement to service connection for left shoulder pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  Evidence received since the October 2007 rating decision in relation to the Veteran's claim for entitlement to service connection for a left shoulder disability, is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The October 2007 rating decision that denied entitlement to service connection for right shoulder pain with history of strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

5.  Evidence received since the October 2007 rating decision in relation to the Veteran's claim for entitlement to service connection for a right shoulder disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim of Entitlement to TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

The Board notes that a March 2011 SOC included the issue of entitlement to TDIU.  The Veteran properly appealed the issue in his April 2011 substantive appeal.  However, after certification of the issue to the Board by the RO in May 2011 the Veteran subsequently indicated in a July 2011 letter that he wished to withdraw his appeal of that issue.  Moreover, during his November 2011 Board hearing the Veteran reiterated his desire to withdraw his pending TDIU claim.  Such notification was reduced to writing in the hearing transcript noted above.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding this claim.  Accordingly, the Board finds that the issue of entitlement to TDIU has been properly withdrawn by the Veteran and the claim is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims for entitlement to service connection for right and left shoulder disabilities.  Thus, any errors in complying with the notice or assistance requirements with respect to those matters are moot.  The claims on the merits require additional development, which is addressed in the remand below.  
 
New and Material Evidence

The Veteran claims that he has right and left shoulder disabilities due to his military service.  

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2013).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2013).

The Veteran originally was denied entitlement to service connection for right and left shoulder disabilities in an October 2007 rating decision.  The Veteran did not express disagreement with the October 2007 rating decision with respect to the left shoulder.  The Veteran filed a timely notice of disagreement (NOD) and a statement of the case was issued in July 2008 as to the right shoulder disability.  However, the Veteran did not file a timely substantive appeal or otherwise indicate a desire to appeal the decision to the Board.  As no correspondence was received from the Veteran within the appeal period perfecting his appeal with respect to the issue of entitlement to service connection for a right shoulder disability and he did not express timely disagreement with the October 2007 rating decision with respect to the left shoulder, the October 2007 rating decision is final.  See 38 C.F.R. §§ 20.302, 20.1103 (2013).  

As a result, claims of service connection for right and left shoulder disabilities may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, claims of entitlement to service connection for right and left shoulder disabilities were denied in October 2007.  The evidence of record at the time of the rating decision consisted of the Veteran's service treatment records (STRs), private treatment records, and an April 2007 QTC general medical examination.

The STRs included an August 1987 record documenting complaints of left shoulder and left neck pain that had started that morning.  The diagnosis was myositis of the left trapezius.  In March 1992, the Veteran was diagnosed with right shoulder tendonitis.  In May 1992, the Veteran was diagnosed with recurrent right shoulder strain.  He also had continuing complaints of left trapezius muscle spasms, which were attributed to cervical radiculopathy.  An undated in-service Anesthesia / Nursing History Questionnaire noted a history of right shoulder restriction of movement.  A March 2006 Physical Therapy Patient Questionnaire indicated a past medical history of arthritis of several joints, including the shoulder.

The record also included an April 2007 QTC general medical examination documenting a chronic bilateral shoulder condition.  The Veteran reported bilateral acromioclavicular shoulder separations.  He also described shoulder weakness, stiffness, and giving way.  There was intermittent pain.  Examination of the bilateral shoulders, however, was normal.  X-rays also were normal.  The examiner concluded that the Veteran did not have a right or left shoulder disability.

Again, the Veteran claims he incurred right and left shoulder disabilities as a result of his military service.  The October 2007 rating decision denied the claims because the evidence failed to show a permanent residual or chronic disability subject to service connection.  For evidence to be new and material in this matter, it would have to tend to show that the Veteran had a current right and left shoulder disability.  The Board finds the evidence received since the above rating decision does so.

In that regard, the Veteran has submitted an April 2010 MRI study of the right and left shoulders.  Unfortunately, any associated report on the CD provided by the Veteran appears to be unreadable by the Board and the Board is not competent to interpret the MRI images.  That said, during his November 2011 Board hearing the Veteran testified that MRI findings had demonstrated bilateral shoulder arthritis, bone spurs, and torn ligaments and muscles in the bilateral shoulders.  The Board notes that a lay person is competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above lay and medical evidence suggests that the Veteran has current right and left shoulder disabilities.  At the very least, this new evidence raises a reasonable possibility of substantiating the claims and constitutes new and material evidence sufficient to reopen the Veteran's right and left shoulder claims.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claims of entitlement to service connection for right and left shoulder disabilities on the merits.


ORDER

The appeal regarding the claim of entitlement to TDIU is dismissed.

New and material evidence having been received, the claim for entitlement to service connection for left shoulder pain is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for right shoulder pain with history of strain is reopened; the appeal is granted to this extent only.


REMAND

Left and Right Shoulder

As discussed above, the Veteran sought treatment for right and left shoulder problems on multiple occasions during service.  He contends that he has been diagnosed with right and left shoulder disabilities during the appellate time period.  Finally, there are multiple lay statements from the Veteran and his friends and family detailing ongoing bilateral shoulder problems in service and thereafter.  As such, the Board concludes that a VA examination is necessary to consider the etiology of any current right and left shoulder disabilities.


GERD and Ulcers

The Veteran also contends that he developed multiple gastrointestinal disabilities, including GERD and ulcers, during his military service.  In that regard, STRs include a January 1990 Report of Medical History, in which the Veteran stated that he had a history of side effects from food he ate, so he watched what he ate.  The Veteran also had multiple complaints of ongoing sore throat, with resulting diagnoses of pharyngitis.  An undated in-service Anesthesia / Nursing History Questionnaire noted a history of ulcer.  The Veteran has reported ongoing symptomatology from service and medication management.  His wife has described symptoms such as vomiting blood.  In light of the foregoing, the Board concludes that a VA examination is necessary to consider the etiology of any current gastrointestinal disability, to include GERD and ulcers.

Left Elbow Scar

As discussed in the Introduction, the Veteran's disability rating for his left elbow scar was decreased in a December 2009 rating decision from 10 percent to noncompensable.  The basis for the decreased rating was the findings from a May 2010 VA examination, during which the Veteran denied any pain or associated problems with his left elbow scar.  The Veteran, however, testified during his November 2011 Board hearing that the findings of the May 2010 VA examination report were not indicative of his true condition because at the time of the examination he was on Vicodin from a recent neck surgery and not feeling a great deal of pain at the time.  The Board finds the Veteran's November 2011 explanation potentially suspect because the May 2010 VA examination report is fairly clear and indicated, "Veteran reports no problems with the scar itself.  He had surgery 2006 or 2007 which helped."  Such a statement does not appear to indicate a short-term resolution of problems, as suggested by the Veteran during the November 2011 Board hearing.  Nevertheless, the Board recognizes that the Veteran has previously reported pain and tenderness of the left elbow scar during a period shortly prior to the current appellate time frame, specifically during a June 2009 VA examination.  Moreover, the June 2009 VA examiner found objective evidence of tenderness of the scar on examination.  In light of the foregoing, the Board concludes that a new VA examination is warranted.

Finally, the Veteran has reported ongoing treatment through TRICARE for his claimed disabilities on appeal.  The RO/AMC should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the paper or electronic claims files TRICARE records from August 2007 to the present.  If no records are available, include documentation of the unavailability in the claims file.

2.  After the above is complete, to the extent possible, schedule the Veteran for appropriate VA examination(s) for his claimed right and left shoulder disabilities and gastrointestinal disabilities, to include GERD and ulcers.  This examination should also address the service-connected left elbow scar.  The claims file, including a copy of this remand, should be provided to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely (a 50 percent or greater probability) as not that any current right shoulder, left shoulder, or gastrointestinal disability had its onset during military service (or within one year of separation from service) or is otherwise related to service.  

As to the left elbow scar, the examiner specifically is requested to discuss all subjective and objective evidence of tenderness or pain involving the scar.

The examiner must provide the underlying reasons for any opinion provided.  

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


